Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  (amendment to claim 1 needs a preposition to make sense)
1. (currently amended) A stator of a rotating electric apparatus, the stator comprising: 
a stator core that defines a plurality of slots that are located along a circumference of the stator core; and 
…
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for a stator of a rotating electric apparatus, the stator comprising: 
a stator core that defines a plurality of slots that are located along a circumference of the stator core; and 
a stator coil that includes a plurality of conductors that are electrically connected, that are located in the plurality of slots, and that is configured to conduct electricity, 
wherein the stator coil comprises a plurality of phase coils that are each connected to a phase of a power source, 
wherein a first conductor of the stator coil is connected to a power line and is located in an nth layer, that is an outermost layer of one of the plurality of slots, 
wherein an Nth conductor of the stator coil is connected to a neutral line and is located in an n-1th layer that is located nearer to a center of the stator than the nth layer, and 
wherein ends of the conductors that are located inside each slot of the plurality of slots are welded together.
The applicant illustrates a set of winding positions for phase U starting in slots 1 and 2 for a set of parallel windings that include conductors 1U to 64U, figures 11 and 12. The phase connector is at 1U at the 8th layer of the slots 1 and 2 and the neutral connector is to 64U at the 7th layer of slots 46 and 47. In this example n is 8, n-1 is 7, and N is 64.  This structure is described in paragraphs 133 to 177 of the specification.  The applicant teaches a series of patterns of pieces in figures that can be welded together to make the claimed invention. 

The related prior art includes arrangements where both the phase and neutral connections are in nth layer or where the phase connection in nth layer and neutral connection is in the first winding. Tamura (U. S. Patent 10,505,424) teaches the phase and neutral wires may be on the same level. Lee (U. S. Patent Publication 2019/0386533) teaches one end of the winding on the inner slot and the other end on the outer slot. Han et al. (U. S. Patent 9,166,451) is a common assigned case that teaches some the subject matter shown in the disclosure, but does not teach the claimed invention. 
The case has three foreign office actions too, the EPO especially discussing the lack of clarity of claim 1.  The amended claims overcome the lack of clarity of the original claims. 
The examiner did not discover a reference or combination of reference that teaches all the claimed subject matter. Claim 1 clearly defines an invention that is new, non-obvious and useful. 
Claims 2-15 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 8, 2021